Citation Nr: 1024671	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for tinnitus.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Additional evidence was submitted at a May 2010 
hearing before the undersigned Veterans Law Judge, along with a 
waiver of RO review of the evidence.   

The issue of entitlement to service connection for heart 
disease due to exposure to Agent Orange has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a June 2006 rating decision, entitlement to service 
connection for tinnitus was denied, finding that the evidence did 
not show that the condition began in service.  The Veteran did 
not perfect an appeal.

2.  The evidence associated with the claims file since the June 
2006 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
tinnitus.

3.  There is at least an approximate balance of positive and 
negative evidence as to whether the Veteran's tinnitus is 
causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision that denied the Veteran's claim of 
service connection for tinnitus is final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The additional evidence presented since the June 2006 RO 
decision is new and material and the claim of service connection 
for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Resolving doubt in favor of the Veteran, service connection 
for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
and 4.87 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	New and Material Evidence

A June 2006 RO rating decision denied the claim for service 
connection for tinnitus on the basis that the evidence did not 
show that it began in service.  The Veteran was notified in 
writing of the RO's decision and did not appeal, and it became 
final.

The evidence of record at the time of the June 2006 RO rating 
decision included service personnel records that showed that the 
Veteran served as a crew chief and was awarded a Combat 
Infantryman Badge (CIB).  Service treatment records, including a 
July 1967 separation examination, were negative for complaints 
relating to tinnitus.  On July 1967 Report of Medical History, 
the Veteran responded "no" when asked "Have you ever had or 
have you now, ear, nose, or throat trouble?"

In a January 2006 hearing loss questionnaire, the Veteran 
reported that before service he was a taxi cab driver and worked 
at a gas station and junk yard; during service he served as a 
crew chief and door gunner; and after service he worked for a 
fire department from 1968 to 1982.  He indicated he diligently 
wore ear protection outside of the military.  

On May 2006 VA audiological examination, the Veteran reported 
that he had bilateral, longstanding ringing with occasional 
static noise.  He noticed it only when he thought about it.  
Between 1965 and 1967, he served as a crew chief on a helicopter.  
He did not have hearing protection.  Post service he worked for a 
fire station and auto parts store, and also worked as a mechanic.  
In regards to recreational noise, he was an avid gun hunter and 
used power tools, lawnmowers, chainsaws, and weed whackers.  He 
reported he wore hearing protection during occupational and 
recreational activities.  The examiner noted that a report of 
tinnitus could not be found in the service treatment records, 
summarized the Veteran's history of noise exposure again, and 
found that it was less as likely as not that his tinnitus was 
related to military service.   

The June 2006 RO decision was final based upon the evidence then 
of record.  38 U.S.C.A. §§ 7105.  However, a claim will be 
reopened if new and material evidence is submitted. 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and evaluated 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  In making this 
determination, the Board must look at all of the evidence 
submitted since the time the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  This means 
that the Board must look at all the evidence submitted since the 
June 2006 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

In March 2008, the RO received another claim for service 
connection for tinnitus.  The evidence added to the record since 
the June 2006 RO decision includes November 1973 private 
treatment records from Dr. R. H. D., treatment records from the 
Togus VA Medical Center (VAMC) dated from 2007 to 2008, an August 
2008 hearing loss/tinnitus questionnaire, a January 2008 VA 
examination report, a December 2008 addedum to the May 2006 VA 
examination report, a transcript from the May 2010 video 
conference hearing, and a May 2010 audiogram and opinion from Dr. 
R. H. D.

A November 1973 treatment record from Dr. R. H. D. indicated that 
the Veteran had tinnitus. 

The January 2008 VA examination report contains a diagnosis of 
constant tinnitus.  On December 2008 addendum, the May 2006 VA 
examiner reviewed the November 1973 record and reported that it 
was not clear if the tinnitus was a symptom of sinusitis that 
resolved with resolution of the medical issue.  The examiner 
indicated a report of tinnitus could not be found in the 
Veteran's service treatment records, which led her to believe 
that the onset was after service.  Due to the lack of elaboration 
of the ENT note, and the documentation noted on the Report of 
Medical History at the time of separation, it was difficult to 
associate the tinnitus noted on the ENT report with noise 
exposure during service.  The examiner again opined that it was 
less likely as not that the Veteran's current tinnitus was 
related to noise exposure during service.  

On the August 2008 questionnaire and during the May 2010 hearing, 
the Veteran stated that he was exposed to noise while serving as 
a crew chief on a helicopter in Vietnam, and that he has had 
ringing in his ears every day since Vietnam.  

In May 2010 correspondence accompanying a May 2010 audiogram, Dr. 
R. H. D. reported that the Veteran has had tinnitus ever since 
the Vietnam War.  Dr. R. H. D. reported that the audiogram 
confirmed the presence of noise-induced hearing loss with no 
other additional hearing disorder.  He then opined that it was 
reasonable to assume that the Veteran's tinnitus was due to his 
noise-induced hearing loss because that is almost always a part 
of the symptoms people get from this kind of injury.  

The Board finds that the evidence added to the record since the 
June 2006 RO decision is new, tends to relate to an unestablished 
fact necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran's tinnitus was incurred in military 
service, and the Veteran reported noise exposure from serving as 
a crew chief on a helicopter in Vietnam and firing weapons, 
(which was verified by his service personnel records, including 
the award of a CIB) and ringing in his ears since Vietnam during 
his August 2010 video conference hearing, as well as 
documentation from Dr. R. H. D. finding that the Veteran's 
tinnitus is due to his noise-induced (service-connected) hearing 
loss, the new evidence relates to an unestablished fact necessary 
to substantiate the claim.  Thus, new and material evidence has 
been submitted.  The claim is reopened.

II. Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits. Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir. 2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the August 2008 questionnaire and during the May 2010 hearing, 
the Veteran stated that he was exposed to noise while serving as 
a crew chief on a helicopter in Vietnam, and that he has had 
ringing in his ears every day since Vietnam.  

The Veteran is competent to testify as to what he perceives 
through his senses (such as a ringing in the ears).  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  He contends that he experienced 
ringing in his ears from loud noise exposure in Vietnam and that 
it has continued since service.  Giving the Veteran's contentions 
"due consideration", the Board finds that the Veteran is capable 
of providing a competent opinion as to being exposed to loud 
noises, when he began to experience ringing in his ears, and the 
length of time he has experienced these symptoms.  See 38 
U.S.C.A. § 1154(a).  Furthermore, his statements are credible and 
are entirely consistent with his with his service personnel 
records showing that he served as a helicopter crew chief and was 
awarded the CIB. See 38 U.S.C.A. § 1154(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board also notes that the 
Veteran was awarded service connection for bilateral hearing loss 
based on his in-service noise exposure.  The Board therefore 
finds that the Veteran suffered acoustic trauma during service.

Also, there are medical opinions of record that are pertinent to 
establishing nexus between the Veteran's in-service acoustic 
trauma and tinnitus.  As previously mentioned, on May 2006 VA 
examination and on December 2008 addendum, the examiner 
summarized the Veteran's history of noise exposure and found that 
it was "less as likely as not" that his tinnitus was related to 
military service.  The examiner indicated a report of tinnitus 
could not be found in the Veteran's service treatment records, 
which led her to believe that the onset was after service.  
However, in May 2010, Dr. R. H. D. opined that it was reasonable 
to assume that the Veteran's tinnitus was due to his noise-
induced hearing loss because that is almost always a part of the 
symptoms people get from this kind of injury.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion. As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The Board ultimately finds the 
private etiology opinion to be at least as probative as the VA 
examiner's opinion.  The Board also notes that the VA examiner 
had conceded, in part, that the Veteran was exposed to noise 
during his military service and that such noise exposure caused 
his hearing loss.  The basis for the VA examiner's negative 
opinion was that tinnitus was not noted in service.  However, as 
disability under consideration in this appeal is of the type that 
lends itself to lay observation, in which the Veteran has 
reported that has had ringing in his ears since service, the 
Board finds that the evidence of record is in at least in 
equipoise as to whether or not the Veteran's claimed tinnitus had 
its onset while on active duty.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for tinnitus.

II.	Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance regarding 
the notice requirements mandated by the VCAA.  (Regulations 
implementing the VCAA also include a new definition of new and 
material evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in March 2008, applies here.)

It appears in this case that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder.  The record on appeal is 
sufficient to resolve the matter as to whether the claim should 
be reopened.  As this claim is, in fact, being reopened and 
service connection is being granted, any potential violation of 
the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(VCAA notice requirements with respect to reopening claims), is 
rendered moot.


ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


